Citation Nr: 0532252	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for bilateral stress 
fractures of the femur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974, and from January 1991 to May 1991.  The 
veteran also had periods of Reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The Act and 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  This includes notifying the 
veteran what specific evidence VA will secure on his behalf, 
and what specific evidence he personally must submit.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Although the Board sent correspondence in October 2002 that 
notified the veteran that the Board would be developing his 
claim, a review of the claims file reveals that no 
correspondence was sent informing him of the type of 
information and evidence necessary to support a claim of 
service connection, and the veteran was not informed what 
specific evidence VA would secure and what specific evidence 
he was required to secure.  Hence, additional development is 
necessary regarding all the claims in order to meet VA's duty 
to notify the veteran in obtaining evidence.

Additionally, on the May 1983 report of medical history, the 
veteran indicated that he had a "Skin Disease," and the 
examining physician noted that the veteran had an occasional 
skin rash, not considered disabling.  Also, on the September 
1984 report of medical history, the veteran indicated again 
that he had a "Skin Disease," and the examining physician 
noted that the veteran had tinea cruris, not considered 
disabling.  A remand is required in order to ascertain the 
precise dates of the veteran's service, which includes 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  The exact dates and types of the 
veteran's military service must be obtained in order to 
determine whether a skin disability was incurred in or 
aggravated by service.  The RO should attempt to obtain this 
service information.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims files 
and ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA as a member of the 
Marine Corps Reserves.  In particular, 
efforts must be undertaken to determine 
the status of the appellant and the exact 
dates of his assignment during May 1983 
and September 1984.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

